Smith, J.,
delivered the opinion of the court.
The facts introduced in evidence in the court below do not disclose, with any decree of certainty, how this accident occurred, or what deceased was doing at the time of his injury. Conseqquently it is impossible for the court to say, as matter of law, that he was guilty of contributory negligence; and since a prima facie case for appellant was made out under the statute, the court ought not to have granted the peremptory instruction, and therefore its judgment is reversed, and the cause remanded. Reversed and remanded.
Suggestion of error filed and overruled.